DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant’s preliminary amendments to the claims, filed 09/25/2020, have been received and entered.  Claims 2-5 and 13-26 were cancelled and Claims 27-33 newly added.  Claims 1, 6-12, and 27-33 are pending and under examination.

Priority
This application is a 371 of PCT/IB2019/055130, filed 06/19/2019, which claims the benefit of Australian Application No. 2018902181, filed 06/19/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant’s Information Disclosure Statement filed 01/26/2021 has been received and entered into the present application. As reflected by the attached, completed copy of form PTO-1449, the Examiner has considered the cited references to the extent that they comply with the provisions of 37 C.F.R. §1.97, §1.98 and MPEP §609.  


Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 1, 6-12, 27-28, and 30-33
Claims 1, 6-12, 27-28, and 30-33 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites administering PND “at least every second or third day for at least two weeks”.  It is unclear whether “at least every second or third day” means PND can be administered more often, e.g., daily, or less often, e.g., every five days or weekly.  In the context of administering an active agent to a subject, a person of ordinary skill in the art would not be reasonably apprised of the metes and bounds of how often PND can be administered to the subject.  For example, administration of once a week could be reasonably construed as “at least every second or third more than every second or third day, i.e., “at least” every second or third day.  On the other hand, “at least every second or third day” could also just as reasonably be construed to mean administration more often than every second or third day, e.g., daily, because daily administration is more often, i.e., “at least” every second or third day.  
Thus, in the context of how often a drug is administered to a subject, “at least every second or third day” is ambiguous because it is unclear whether “at least” should be interpreted as “more than” (in the context of number of days between administrations) or “more often than” (in the context of timing of administration).
The Specification does not aid in the interpretation of “at least every second or third day” as recited in the claims because the Specification, while disclosing administration “every second or third day”, also discloses “once every week”, “once every two weeks or once every four weeks”, as well as “at least once daily”. See Specification at [0078] and Claim 29.  These disclosures thus support both the interpretation of “at least every second or third day” as meaning “more than”, i.e., weekly, as well as “more often than”, i.e., daily.  
This rejection could be overcome by amending Claim 1 to recite administration “every second or third day” if that is Applicant’s intent as supported by the disclosure at [0078].  Applicant could also amend Claim 1 to recite the administration is “daily, every second or third day, once every week, once every two weeks, or once every four weeks” as supported by the disclosure at [0078] and Claim 29.




Claims 1, 6-12, 27-28, and 30-33
Claims 1, 6-12, 27-28, and 30-33 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites administering PND “to said mammal”, which references back to “a mammal” as recited in the preamble.  The preamble of Claim 1 recites “[a] method of inducing apoptosis in proliferating cancer cells for the treatment or prevention of cancer in a mammal”.  
The subject population of the instant claims is totally unclear because it is not apparent how one can induce apoptosis “in proliferating cancer cells” for the “prevention of cancer in a mammal”.  If a mammal does not have cancer, there would be no “proliferating cancer cells” to induce apoptosis of.  It is therefore unclear if “prevention of cancer in a mammal” encompasses mammals not having cancer, i.e., any and all mammals.
At bottom, it is unclear if “for the treatment or prevention of cancer in a mammal” is merely recitation of a non-limiting intended use of the claimed method or is intended to place limitations on the scope of mammals encompassed by the claims.  If the former, this language is superfluous and the claims would be interpreted to require administration to a mammal in need of inducing apoptosis in proliferating cancer cells, i.e., mammals having cancer.  If the latter, it is unclear whether “…for the…prevention of cancer in a mammal…” broadly encompasses administration to mammals not even having cancer, i.e., any and all mammals.




Claim 9
Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 9 recites numerous instances of parenthetical information and trademarks/tradenames.  For example, Claim 9 contains the trade names DepoCyt®, Ara-C, Doxil, Daunoxome, etc.   M.P.E.P. § 2173.05(u) states, "It is important to recognize that a trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.''  If the trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. § 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).
While Applicant does recite in parentheses what these tradenames contain, such parenthetical information renders the claims indefinite because it is unclear whether the claims require the specific, trademarked formulation of the recited drug.  The Examiner suggests amending Claim 9 to remove the trademarks/tradenames of the recited drugs and to only recite the actual drug.

Claims 31-33
Claims 31-33 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

This rejection might be overcome by amending the preamble of Claim 31 to properly claim a method of manufacturing a medicament (with amendments to the body of the claim to recite the steps carried out in the method), a method of treatment (with amendments to the body of the claim to recite the steps carried out in the method), or a composition of matter (with amendments to the body of the claim to recite of what the composition is comprised).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 31-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “Use of a therapeutically effective amount of pyronaridine (PND)…in the manufacture of a medicament for inducing apoptosis…in the treatment…of cancer…” does not clearly delineate whether the claims are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-12, and 27-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2011/0300137 A1 (Published 12/08/2011) and CN1280826A (Published 01/24/2001) (English Translation Provided and referenced below) in view of QI ET AL. (Biochemical and Biophysical Research Communications, 2004, vol. 319, pages 1124-1131) and ASADI-POOYA ET AL. (Medical Hypothesis, 2007, vol. 69, pages 560-563).

Claimed Invention
	The claims are drawn to methods for the treatment or prevention of cancer, comprising administering to a mammal at least about 100 mg pyronaridine (PND) at least every second or third day for at least two weeks.  See Claim 1.

Teachings of US ‘137
	US ‘137 teaches the use of the anti-malarial drug lumefantrine and related compounds in the treatment of cancer.  See Abstract.  See also [0009] (“Lumefantrine, currently used in treatment of malaria, has utility in the treatment of cancer either used alone and as part of combination therapy with another drug. Other compounds related to lumefantrine by structure and/or by their use in ACTs, have utility in the treatment of cancer either used alone and as part of combination therapy with another drug.”)
	“[R]elated compounds” include pyronaridine. See [0007] (“[S]everal other compounds have been used as alternatives to lumefantrine in formulating ACTs for treating malaria…These include…pyronaridine”).  See also [0022] (“Specific examples of lumefantrine-alternative drugs in ACTs which also have utility in treating cancer include…pyronaridine...[L]umefantrine-alternative drugs may be used in cancer treatment either alone, or as part of a combination therapy with an ER stressor drug.”)
	Dose ranges of the composition administered to a patient can be from about 0.5 to 1000 mg/kg of the patient’s body weight and may be a single dosage or series of two of more given in the course of one or more days, as need by the patient.  See [0023]. For specific compounds where human dosages for treatment of at least some condition have been established, the present invention will use those same dosages. Id.
	The daily dosage regimen for an adult human patient may be, for example, an oral dose of between 0.1 mg and 6000 mg of each ingredient, preferably between 1 mg and 5000 mg, e.g. 25 to 5000 mg. See [0024]. Suitably the compounds will be administered for a period of continuous therapy, for example for a week or more, or for months or years. Id.
See [0025].  Compositions should be administered using a regimen that maintains plasma levels above the MEC for 10-90% of the time, preferably between 30-90% and most preferably between 50-90%. See [0026].
	Regarding combination therapy as recited in Claims 9-12, US ‘137 teaches the present invention relates to the use of a lumefantrine-alternative drug or a pharmaceutically acceptable salt thereof, together with an ER stressor drug in a synergistic effective dose. See [0032].  Examples of suitable drug classes that function as ER stressor drugs include, inter alia, the claimed gemcitabine. See [0021].
	Regarding Claims 6-8, US ‘137 discloses the pharmaceutical compositions and methods provided in the present invention are particularly deemed useful for the treatment of substantially the same cancers recited in the instant claims. See [0042].
	US ‘137 expressly claims:

    PNG
    media_image1.png
    564
    409
    media_image1.png
    Greyscale

See Claims 17-23.
	While disclosing pyronaridine as a lumefantrine-alternative drug that may be used in cancer treatment either alone, or as part of a combination therapy with an ER stressor drug, US ‘137 does not provide any working examples demonstrating the anti-cancer activity of pyronaridine in vitro or in vivo.  

Teachings of CN ‘826
	CN ‘826 teaches the use of pyronaridine in the preparation of antitumor drugs and drugs for reversing tumor multidrug resistance. See [0001] of provided English Translation.
	CN ‘826 teaches the antimalarial drug, pyronaridine, has an anti-tumor effect and an apparent MDR effect of reversing tumors. See [0006] of provided English Translation.
	CN ‘826 teaches pyronaridine (PND) inhibited human leukemia cells K562, H160 and human solid tumor cells MCF-7, KB, A549 cells, indicating that PND has a wide range of anti-tumor activity in vitro, and can be made into anti-tumor drugs. See [0009] and Table 1 of provided English Translation.
	CN ‘826 teaches as a PND for the treatment of malaria drugs, its clinical dose is iv. 3 ~ 6mg/kg, can even reach 10mg/kg, twice a day, the highest blood concentration can reach 50 ~ 00μg/ml, far higher than the maximum in vitro reversal dose of 4.40μM in the use of the invention. See [0012] of provided English Translation.
	CN ‘826 teaches the administration routes are oral and intravenous. See [0013] of provided English Translation.
	CN ‘826 teaches a tablet comprising 100 mg (0.1 g) of pyronaridine. See Example 1.


Teachings of QI ET AL.
	Qi et al. teach pyronaridine (PND) is a novel modulator of P-glycoprotein-mediated multidrug resistance in tumor cells in vitro and in vivo.  See Title; Abstract.
	Qi et al. provide in vitro IC50s for PND against numerous cancer cell types, including myeloid leukemia, epidermoid carcinoma, breast carcinoma, ovarian carcinoma, gastric carcinoma, colon carcinoma, hepatocellular carcinoma. 

    PNG
    media_image2.png
    396
    854
    media_image2.png
    Greyscale

See Table 1.
	Qi et al. teach administering PND via i.p injection at a dose of 20, 40, 60, 80, or 100 mg/kg, q3d for four injections and orally (via p.o.) at a dose of 40, 60, 80, or 100 mg/kg every day (qd) x 3, every 5 days for three cycles to normal female BALB/c mice to determine maximum tolerated dose (MTD).1 See page 1125, right paragraph, last paragraph.
et al. teach administering 40 mg/kg PND (i.p., q3d for four injections) or PND at 20, 40, or 60 mg/kg, p.o., qd x 3, every 5 days for three cycles in combination with doxorubicin to mice bearing K562 or K562/A02 (myeloid leukemia) xenografts. See page 1126, left column, first paragraph.
	Qi et al. demonstrate that administration of PND in combination with doxorubicin has anti-tumor activity in vivo.  See Fig. 4.

Principles of Law
 “In rejecting claims under 35 U.S.C. § 103, the examiner bears the initial burden of presenting a prima facie case of obviousness. Only if that burden is met, does the burden of coming forward with evidence or argument shift to the applicant.” In re Rijckaert, 9 F.3d 1531, 1532 (Fed. Cir. 1993) (citations omitted). In order to determine whether a prima facie case of obviousness has been established, we consider the factors set forth in Graham v. John Deere Co., 383 U.S. 1, 17 (1966): (1) the scope and content of the prior art; (2) the differences between the prior art and the claims at issue; (3) the level of ordinary skill in the relevant art; and (4) objective evidence of nonobviousness, if present.
“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007). “In determining whether obviousness is established by combining the teachings of the prior art, ‘the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.‟” In re GPAC Inc., 57 F.3d 1573, 1581 (Fed. Cir. 1995).
“[I]in a section 103 inquiry, ‘the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (quoting In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).)
In Merck, a prior art patent disclosed genus of 1200 effective combinations of compounds, including the claimed combination. The court found that the “[d]isclos[ure of] a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). 
The burden of demonstrating unexpected results rests on the party asserting them, and “it is not enough to show that results are obtained which differ from those obtained in the prior art: that difference must be shown to be an unexpected difference.” In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). “[U]nexpected results must be established by factual evidence. Mere argument or conclusory statements in the specification does not suffice.” In re DeBlauwe, 736 F.2d 699, 705 (Fed. Cir. 1984). “[W]hen unexpected results are used as evidence of nonobviousness, the results must be shown to be unexpected compared with the closest prior art.” In re Baxter-Travenol Labs., 952 F.2d 388, 392 (Fed. Cir. 1991). “The evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains.” In re Dill, 604 F.2d 1356, 1361 (CCPA 1979)(emphasis added). Expected beneficial results are not evidence of nonobviousness. See In re Skoner, 517 F.2d 947, 950 (CCPA 1975).

Examiner’s Analysis and Conclusion of Obviousness
A claimed invention is unpatentable if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the relevant art. 35 U.S.C. § 103. Whether a claimed invention would have been obvious is a question of law, based on factual determinations regarding the scope and content of KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007); Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 17-18 (1966). 
In KSR, the Supreme Court criticized a rigid approach to determining obviousness based on the disclosures of individual prior-art references, with little recourse to the knowledge, creativity, and common sense that an ordinarily skilled artisan would have brought to bear when considering combinations or modifications. KSR, 550 U.S. at 415-22. Rejecting a blinkered focus on individual documents, the Court required an analysis that reads the prior art in context, taking account of “demands known to the design community,” “the background knowledge possessed by a person having ordinary skill in the art,” and “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418. This “expansive and flexible approach,” id. at 415, is consistent with the Courts’ pre-KSR decisions acknowledging that the inquiry “not only permits, but requires, consideration of common knowledge and common sense.” DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1367 (Fed. Cir. 2006).  As KSR established, the knowledge of such an artisan is part of the store of public knowledge that must be consulted when considering whether a claimed invention would have been obvious.
In recognizing the role of common knowledge and common sense, the Courts have emphasized the importance of a factual foundation to support a party’s claim about what one of ordinary skill in the relevant art would have known. See, e.g., Mintz v. Dietz & Watson, Inc., 679 F.3d 1372, 1377 (Fed. Cir. 2012); Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 (Fed. Cir. 2009). One form of evidence to provide such a foundation, perhaps the most reliable because not litigation-generated, is documentary evidence consisting of prior art in the area.
et al. expressly teach that administration of PND to mammals (mice) having cancer (K562 or K562/A02 myeloid leukemia xenografts) has anti-tumor activity.  Qi et al. also demonstrate that PND is cytotoxic to numerous cancer cells in vitro, with IC50s ranging from 8.3 to 21.4 M.
A person of ordinary skill in the art at the time the application was filed would have had a reasonable expectation that administering PND at least every second or third day for at least two weeks in an amount of at least 100 mg to a mammal having cancer would be therapeutically effective given the known cytotoxic activity of PND against numerous cancer cell lines in vitro and the demonstrated anti-tumor activity of PND in vivo.
Respecting administration of PND at least every second or third day for at least two weeks in an amount of at least 100 mg, the combined teachings of the cited prior art provide the general conditions for administering PND to mammals having cancer.  Indeed, US ‘137 disclose dose ranges of the composition administered to a patient can be from about 0.5 to 1000 mg/kg of the patient’s body weight and may be a single dosage or series of two of more given in the course of one or more days, as need by the patient.  See [0023]. The daily dosage regimen for an adult human patient may be, for example, an oral dose of between 0.1 mg and 6000 mg of each ingredient, preferably between 1 mg and 5000 mg, e.g. 25 to 5000 mg. See [0024]. Suitably the compounds will be administered for a period of continuous therapy, for example for a week or more, or for months or years. Id.  Qi et al. teach administering PND daily or every 3 days to mammals having cancer.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.")
Here, although the claims are not limited to human subjects, the claimed “at least 100 mg” falls squarely within the human dose range taught in US ‘137, i.e., an oral dose of between 0.1 mg and 6000 mg of each ingredient, preferably between 1 mg and 5000 mg, e.g. 25 to 5000 mg. See [0024]. Further, Asadi-Pooya et al. is cited as evidence of the known human therapeutic dosages of pyronaridine (PND).  Asadi-Pooya et al. teach the dosage of PND recommended for treatment of human malaria has been shown to be very safe, without significant adverse-effects in humans. The drug can be given orally, intramuscularly, and intravenously. The recommended total oral dosage is 1200 mg divided into 3 or 4 doses and administered over three days. See page 562, left column, first paragraph.  Accordingly, administering PND in the known therapeutic dosages, e.g., orally administering a dosage is 1200 mg divided into 3 or 4 doses and administered over three days, to human subject would have been prima facie obvious and would be an amount and dosing falling within the scope of the claimed “at least about 100 mg” administered “at least every second or third day”.
For at least the above reasons, the claimed method is prima facie obvious over the combined teachings of the cited prior art.  

Conclusion
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629  

400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The dosing schedules were every day (qd) and every 3 days (q3d), thus encompassing the claimed “at least every second or third day”.